DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 5/10/2021
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority as a continuation of PCT/CN2017/073136 filed 2/9/2017, claiming foreign priority to Chinese Patent Application No. 201610098831, filed on 2/23/2016. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Arguments
Applicant argues in substance with respect to the independent claims that Lopez as previously applied does not teach determining a need for synchronization for each data set that includes “wherein the determining, for each data set, comprises: disposing a monitoring method in the webpage; receiving a trigger signal triggered by an action in the webpage; in response to receiving the trigger signal, 
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent Lopez is maintained for aspects of the rejections, Examiner notes only that Lopez is directed to a web page divided into elements with various states including stable, dynamic, and updateable. Such elements as in [0054] can be updated/synchronized with new data “without the need to retrieve the entire page” and “requests only the data it seeks to update.” Thus, Lopez does teach at least generally update/sync requests for “data it seeks to update” that need synchronization and generally a determination that such update is required, even if how that determination is does not mention the specific monitoring and steps now recited. The new Heller reference applied in combination now with Lopez does teach such specific monitoring method and steps for determining a data set or element needs to be updated and synchronized.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “disposing a monitoring method in the webpage” however it is unclear and indefinite what that scope of such “monitoring” is as there are multiple interpretations of this claim language that conflict. Specifically, is unclear if the “monitoring method” is meant to represent the entirety of the following steps relating to the determination of need for synchronization. Alternatively, the “monitoring” could be monitoring for the “trigger signal” to initiate the responsive operation. Thus, it is unclear and indefinite if the “monitoring method” is monitoring the “need to by synchronized” and “status” of the data set, or rather is monitoring for the “receiving a trigger signal”, or monitoring something else more broadly. Therefore, the scope of the claim is indefinite.
Further regarding claim 1, the claim recites further “receiving a corresponding identifier that indicates a status of the particular data set” and then “obtaining a corresponding return result based on the corresponding identifier.” It is unclear and indefinite how the “return result” can be obtained from the “identifier” when the disclosure explicitly describes that the “identifier” is the return result. Specifically,  in the specification at [0024]-[0025] the “return result” is described as the result of running the monitoring method such that “the return result can be a … identifier.” Thus, the claim language of obtaining a “return result based on the corresponding identifier” creates a confusion in relationship between these elements, as the “identifier” is itself a “corresponding return result.” Thus it is unclear and indefinite if the intent of this language is obtaining the identifier and the result represents the 
Dependent claims 2-7 inherit the same rejections as in their parent claims and are indefinite for at least the same reasons as the parent claim.
Further regarding claim 3, the claim recites “an interface” however claim 1 already recites “an interface.” It is unclear and indefinite due to confusion in antecedent basis whether this is a different interface or the same interface as in claim 1. Further, claim 3 appears to be reciting in different language and different scope of the limitations now amended into claim 1. Thus claim 3 also recites and confuses antecedent basis by introducing again “a state of the data set” as opposed to “a status” as in claim 1, “a identifier”, “monitored”, and “a trigger signal”. All of these limitations with confused antecedent basis render the scope of the claim indefinite. 
Dependent claim 4 inherits the same rejection as in its parent claim 3.

Regarding claim 8, the claim recites “disposing a monitoring method in the webpage” however it is unclear and indefinite what that scope of such “monitoring” is as there are multiple interpretations of this claim language that conflict. Specifically, is unclear if the “monitoring method” is meant to represent the entirety of the following steps relating to the determination of need for synchronization. Alternatively, the “monitoring” could be monitoring for the “trigger signal” to initiate the responsive operation. Thus, it is unclear and indefinite if the “monitoring method” is monitoring the “need to by synchronized” and “status” of the data set, or rather is monitoring for the “receiving a trigger signal”, or monitoring something else more broadly. Therefore, the scope of the claim is indefinite.
is the return result. Specifically,  in the specification at [0024]-[0025] the “return result” is described as the result of running the monitoring method such that “the return result can be a … identifier.” Thus, the claim language of obtaining a “return result based on the corresponding identifier” creates a confusion in relationship between these elements, as the “identifier” is itself a “corresponding return result.” Thus it is unclear and indefinite if the intent of this language is obtaining the identifier and the result represents the monitoring method or interface evaluation of such identifier, or if the result and identifier being obtained essentially accomplishes both operations such that “obtaining a corresponding return result” is superfluous in that such is always accomplished in receiving the identifier. For these reasons, the scope of the claim is indefinite.
Dependent claims 9-14 inherit the same rejections as in their parent claims and are indefinite for at least the same reasons as the parent claim.
Further regarding claim 10, the claim recites “an interface” however claim 1 already recites “an interface.” It is unclear and indefinite due to confusion in antecedent basis whether this is a different interface or the same interface as in claim 1. Further, claim 3 appears to be reciting in different language and different scope of the limitations now amended into claim 1. Thus claim 3 also recites and confuses antecedent basis by introducing again “a state of the data set” as opposed to “a status” as in claim 1, “a identifier”, “monitored”, and “a trigger signal”. All of these limitations with confused antecedent basis render the scope of the claim indefinite. 
Dependent claim 11 inherits the same rejection as in its parent claim 3


Regarding claim 14, the claim recites “disposing a monitoring method in the webpage” however it is unclear and indefinite what that scope of such “monitoring” is as there are multiple interpretations of this claim language that conflict. Specifically, is unclear if the “monitoring method” is meant to represent the entirety of the following steps relating to the determination of need for synchronization. Alternatively, the “monitoring” could be monitoring for the “trigger signal” to initiate the responsive operation. Thus, it is unclear and indefinite if the “monitoring method” is monitoring the “need to by synchronized” and “status” of the data set, or rather is monitoring for the “receiving a trigger signal”, or monitoring something else more broadly. Therefore, the scope of the claim is indefinite.
Further regarding claim 14, the claim recites further “receiving a corresponding identifier that indicates a status of the particular data set” and then “obtaining a corresponding return result based on the corresponding identifier.” It is unclear and indefinite how the “return result” can be obtained from the “identifier” when the disclosure explicitly describes that the “identifier” is the return result. Specifically,  in the specification at [0024]-[0025] the “return result” is described as the result of running the monitoring method such that “the return result can be a … identifier.” Thus, the claim language of obtaining a “return result based on the corresponding identifier” creates a confusion in relationship between these elements, as the “identifier” is itself a “corresponding return result.” Thus it is unclear and indefinite if the intent of this language is obtaining the identifier and the result represents the monitoring method or interface evaluation of such identifier, or if the result and identifier being obtained essentially accomplishes both operations such that “obtaining a corresponding return result” is superfluous in that such is always accomplished in receiving the identifier. For these reasons, the scope of the claim is indefinite.
Dependent claims 15-20 inherit the same rejections as in their parent claims and are indefinite for at least the same reasons as the parent claim.

Dependent claim 18 inherits the same rejection as in its parent claim 3



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, U.S. Patent Pub. No. 2010/0299676 (hereinafter Lopez) in view of Heller et al., U.S. Patent Pub. No. 2006/0112380 and further in view of Burckart et al., U.S. Patent Pub. No. 2010/0250706 (hereinafter Burckart).

Regarding claim 1, Lopez in the analogous art of selectively updating and synchronizing elements on a webpage teaches:
NOTE Claim 1 is a method claim that contains contingent language in the limitation of “if a predetermined condition is met…”. As per MPEP 2111.04(II) “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Here, the contingent limitation of “if a predetermined condition is met…” and the subsequent operations based on that contingent limitation then are not required to be performed and the broadest reasonable interpretation does not require teachings showing such limitations. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 
A computer-implemented method, comprising: (See Lopez Abstract, [0008], [0009] computer-implemented method)
dividing data associated with a webpage into a plurality of data sets based on a division rule, wherein each of the plurality of data sets is associated with a data parsing format; (See Lopez [0040] webpage contains markup text and graphics that as in [0048] are parsed to identify a number of objects/elements (i.e. data sets) within the webpage. Such that as in [0050]-[0053] this include dividing/identifying elements based on format/attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055]).
 determining, for each data set, whether the data set needs to be synchronized … (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized for updates at least generally. See also [0061] determine element/data set is ‘outdated’).
determining that … data sets need to be synchronized; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized. See also [0061] determine element/data set is ‘outdated’).
obtaining, for each data set that needs to be synchronized, mark information associated with the data set, wherein the mark information is used to represent the data set; (See Lopez [0050]-[0051] and [0054]-[0055] each element identified and then explicitly as in [0069]-[0070] the elements to be updated/synchronized are associated with mark information using “HTML attributes and the Document Object Model” which designates and identifies the “particular data elements within a web page to be updated.”).
Lopez does not explicitly teach:
[determining, for each data set, whether the data set needs to be synchronized] based on a return result, wherein the determining, for each data set, comprises:
disposing a monitoring method in the webpage;
receiving a trigger signal triggered by an action in the webpage;
in response to receiving the trigger signal, invoking an interface corresponding to a particular data set;
in response to invoking the interface, receiving a corresponding identifier that indicates a status of the particular data set; and
obtaining a corresponding return result based on the corresponding identifier;
[determining that] two or more [data sets need to be synchronized;] (But note Lopez generally as in Fig. 4 and [0054]-[0055] there are multiple (two or more) elements that art “updating elements” and the requests are for “a particular element” needing update or “all updatable elements”, but not explicitly combined in one request for only a selection/two of the updatable elements).
However, Heller in the analogous art of monitoring web page elements for updates teaches:
[determining, for each data set, whether the data set needs to be synchronized] based on a return result, wherein the determining, for each data set, comprises: (See Heller Abstract and [0009]-[0010] wherein based on how up-to-date a data set element on a webpage is a determination (i.e. return result) is made of a need for synchronization/update for that specific data element/item).
disposing a monitoring method in the webpage; (See Heller Abstract, [0008]-[0010], and [0022]-[0024] wherein a monitoring method is implemented in the webpage to monitor item identifiers individually).
receiving a trigger signal triggered by an action in the webpage; (See Heller [0013] and [0023]-[0024] wherein user interaction with webpage to “inquire selectively” about a particular item/element is a trigger signal received by a user action on the webpage of selecting such particular items for determining if such item data is “current or not.”).
in response to receiving the trigger signal, invoking an interface corresponding to a particular data set; (See Heller [0008]-[0010] and [0022]-[0024] wherein in response to the action/selection to 
in response to invoking the interface, receiving a corresponding identifier that indicates a status of the particular data set; and (See Heller [0023] wherein in response to the interface logic that selectively inquires about the state of the data set/item, an identifier is returned as an update timestamp and/or simply an identifier as “data out-of-date yes/no” such that the identifier is either “yes” or “no”. Note this corresponds with how an “identifier” is described in applicant’s specification at [0025] as simply indicating whether synchronization is needed by true/false, 1/0, etc. which encompasses such yes/no).
obtaining a corresponding return result based on the corresponding identifier; (See Heller [0022]-[0024] wherein a return result of synchronization being needed (i.e. data set/item is not “current” and/or “out-of-date” is obtained based on the identifier and comparison of the current time stamp to the update time stamp and supplies out-of-date (i.e. needs synchronized) information based on the corresponding identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heller with the teachings of Lopez. One having ordinary skill in the art would have been motivated to combine Heller’s determination of whether individual data items are current or out-of-date for synchronization/update requests with Lopez’s page element processing and selective update of web page elements to be synchronized in order to avoid superfluous request updates for elements that have not changed data and do not need 
Then Lopez in view of Heller does not explicitly teach:
[determining that] two or more [data sets need to be synchronized;] (But note Heller generally as in [0010] and [0022]-[0023] where there are “several information sections” for which the monitoring method is implemented, but not explicitly determining that two or more of such need to be synchronized).
However, Burckart in the analogous art of selective partial updates of web content teaches:
[determining that] two or more [data sets need to be synchronized;] (See Burckart [0005] and [0020] “select individual content elements associated with web content for updating” is determining that those selected elements “need to by synchronized.” See further [0055] selecting elements and [0060] selecting multiple elements as entire section of DOM tree. See also claims 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burckart with the teachings of Lopez and Heller. One having ordinary skill in the art would have been motivated to combine Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request with Lopez’s page element processing and selective update of web page elements to be synchronized and Heller’s specific determination of synchronization status for requesting updates in order to minimize data transfer by allowing selection of any granularity of elements to update and generating/sending a single combined request for all selected elements. Sending a single request reduces the number of transfer messages for updating partial content and avoids needing to sync/update all updatable content items with individual requests by allowing selection at any granularity to include as the elements in the update/sync request. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart adds how such selected/granular elements, including two or more elements, 

Regarding claim 2, Lopez in view of Heller and Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, wherein the data parsing format comprises information that describes attributes associated with the data set. (See Lopez [0048] identify objects within webpage and [0050]-[0053] this include parsing and dividing/identifying elements based on attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055] and [0069]-[0072] elements parsed, divided, and identified based on “HTML attributes”).

Regarding claim 3, Lopez in view of Heller and Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, wherein determining whether the data set needs to be synchronized comprises: setting, for the data set, an interface, wherein the interface determines whether a state of the data set is stable, and wherein the data set needs to be synchronized when the state of the data set is determined not stable; (See Lopez [0051]-[0053] and [0054] determining in a web page interface whether each element (i.e. data set) is in a static (i.e. stable) or constantly updated or dynamic (i.e. not stable) state, where dynamic elements are indicated as “updating elements” needing to by synchronized).
 invoking, for the data set, the interface to obtain a identifier, wherein the identifier indicates whether the data set needs to be synchronized, and wherein the identifier of the data set in the webpage is monitored based on a trigger signal; and (See Lopez [0054]-[0055] indicating in the interface element is an “updating element” that needs to be synchronized. See also [0061] determine 
determining whether the data set needs to be synchronized based on the obtained identifier. (See Lopez [0071]-[0073] parameter/identifier indicates what data is desired for synchronizing/updating the elements in the webpage).

Regarding claim 5, Lopez in view of Heller and Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, wherein the predetermined condition is at least one of: a duration is reached since a first piece of mark information is obtained, a number of pieces of mark information reaches a number, or a specified sending signal is received. (See Lopez [0054] “on-demand update” is a specified sending signal that conditions synchronization. Also in [0054] element “interval” update timer is a “duration is reached” since first element is obtained in first page requests and as in [0068] wherein “interval” occurs as condition for update/synchronizing element).

Regarding claim 6, Lopez in view of Heller Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, comprising: receiving, at the processing server, the combined data synchronization request; (See Lopez [0054] and [0068] request sent to server for data update/synchronization and then as in [0055]-[0056] and [0069]-[0073] processing server receives the update/synchronization request. See  further Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is received at the content server for update/sync of the selected elements).
parsing the combined data synchronization request to obtain a corresponding parsing parameter, wherein the corresponding parsing parameter comprises the obtained mark information of each data set that is determined to be synchronized;  (See Lopez [0069]-[0073] received update requests is parsed for parameter/mark of particular element to be updated as HTML attribute and DOM element. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server parses request and identified elements).
obtaining data to be synchronized based on the corresponding parsing parameter; and (See Lopez [0055]-[0056] and [0070]-[0071] wherein the updated/synchronized data is obtained for the identified element from the request. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server obtained elements as updated based o  parsed request and identified elements).
returning the obtained data to be synchronized to the webpage. (See Lopez [0055]-[0056] synchronization result data is returned to webpage from server for display within the appropriate element and location within the webpage. See further [0070]-[0074] returning from server synced data update for element in web page. See further Burckart [0030] and [0072]-[0080] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).

Regarding claim 7, Lopez in view of Burckart as applied above to claim 1 further teaches:
The computer-implemented method of claim 1, further comprising backfilling each of the data sets that is determined to be synchronized using the received data to be synchronized. (See Lopez [0048], [0056], and [0072] updated/synchronized data element is backfilled/inserted into the webpage using the received updated/synchronized data).


A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: (See Lopez [0010], [0090], [0093], and [0095] invention embodied on computer readable medium).
dividing data associated with a webpage into a plurality of data sets based on a division rule, wherein each of the plurality of data sets is associated with a data parsing format; (See Lopez [0040] webpage contains markup text and graphics that as in [0048] are parsed to identify a number of objects/elements (i.e. data sets) within the webpage. Such that as in [0050]-[0053] this include dividing/identifying elements based on format/attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055]).
 determining, for each data set, whether the data set needs to be synchronized …(See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized for updates, which is a ‘return result’ as that is a broad limitation without specific details of how it is returned or how the result is determined. See also [0061] determine element/data set is ‘outdated’).
determining that … data sets need to be synchronized; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized. See also [0061] determine element/data set is ‘outdated’).
obtaining, for each data set that needs to be synchronized, mark information associated with the data set, wherein the mark information is used to represent the data set; (See Lopez [0050]-[0051] and [0054]-[0055] each element identified and then explicitly as in [0069]-[0070] the elements to be updated/synchronized are associated with mark information using “HTML attributes and the Document 
if a predetermined condition is met, generating a … data synchronization request for the … data sets that need to be synchronized; (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers generation of update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
sending, to a processing server, the … data synchronization request for data sets corresponding to the obtained mark information; and (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers sending update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
receiving, at the webpage and from the processing server, corresponding data to be synchronized based on the … data synchronization request. (See Lopez [0055]-[0056] synchronization result data is received at webpage from server for display within the appropriate element and location within the webpage. See further [0061]-[0062] request to server for sync data and [0070]-[0074] returning from server synced data update for element).
Lopez does not explicitly teach:
[determining, for each data set, whether the data set needs to be synchronized] based on a return result, wherein the determining, for each data set, comprises:
disposing a monitoring method in the webpage;
receiving a trigger signal triggered by an action in the webpage;
in response to receiving the trigger signal, invoking an interface corresponding to a particular data set;
in response to invoking the interface, receiving a corresponding identifier that indicates a status of the particular data set; and
obtaining a corresponding return result based on the corresponding identifier;
 [determining that] two or more [data sets need to be synchronized;] (But note Lopez generally as in Fig. 4 and [0054]-[0055] there are multiple (two or more) elements that art “updating elements” and the requests are for “a particular element” needing update or “all updatable elements”, but not explicitly combined in one request for only a selection/two of the updatable elements).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized;
sending … the combined data synchronization request…
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request.
However, Heller in the analogous art of monitoring web page elements for updates teaches:
[determining, for each data set, whether the data set needs to be synchronized] based on a return result, wherein the determining, for each data set, comprises: (See Heller Abstract and [0009]-[0010] wherein based on how up-to-date a data set element on a webpage is a determination (i.e. return result) is made of a need for synchronization/update for that specific data element/item).
disposing a monitoring method in the webpage; (See Heller Abstract, [0008]-[0010], and [0022]-[0024] wherein a monitoring method is implemented in the webpage to monitor item identifiers individually).
receiving a trigger signal triggered by an action in the webpage; (See Heller [0013] and [0023]-[0024] wherein user interaction with webpage to “inquire selectively” about a particular item/element is a trigger signal received by a user action on the webpage of selecting such particular items for determining if such item data is “current or not.”).
in response to receiving the trigger signal, invoking an interface corresponding to a particular data set; (See Heller [0008]-[0010] and [0022]-[0024] wherein in response to the action/selection to “inquire selectively” for a specific data set, an interface is invoked for that data set/item to determine if it is “current or node” based on comparison and logic operations of timestamps on the data set/item. Note as in applicant’s specification at [0026] an “interface” is described as simply “logic used to determine a state of a corresponding data set.” Thus, the operations invoked to determine if data is current or not or out-of-date is an ‘interface’ under the broadest reasonable interpretation of the claim).
in response to invoking the interface, receiving a corresponding identifier that indicates a status of the particular data set; and (See Heller [0023] wherein in response to the interface logic that selectively inquires about the state of the data set/item, an identifier is returned as an update timestamp and/or simply an identifier as “data out-of-date yes/no” such that the identifier is either “yes” or “no”. Note this corresponds with how an “identifier” is described in applicant’s specification at [0025] as simply indicating whether synchronization is needed by true/false, 1/0, etc. which encompasses such yes/no).
obtaining a corresponding return result based on the corresponding identifier; (See Heller [0022]-[0024] wherein a return result of synchronization being needed (i.e. data set/item is not “current” and/or “out-of-date” is obtained based on the identifier and comparison of the current time stamp to the update time stamp and supplies out-of-date (i.e. needs synchronized) information based on the corresponding identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heller with the teachings of Lopez. One having ordinary skill in the art would have been motivated to combine Heller’s determination of whether individual data items are current or out-of-date for synchronization/update requests with Lopez’s page element processing and selective update of web page elements to be synchronized in order to avoid 
Then Lopez in view of Heller does not explicitly teach:
[determining that] two or more [data sets need to be synchronized;] (But note Heller generally as in [0010] and [0022]-[0023] where there are “several information sections” for which the monitoring method is implemented, but not explicitly determining that two or more of such need to be synchronized).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized;
sending … the combined data synchronization request…
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request.
However, Burckart in the analogous art of selective partial updates of web content teaches:
[determining that] two or more [data sets need to be synchronized;] (See Burckart [0005] and [0020] “select individual content elements associated with web content for updating” is determining that those selected elements “need to by synchronized.” See further [0055] selecting elements and [0060] selecting multiple elements as entire section of DOM tree. See also claims 1 and 2).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized; (See Burckart first as in Fig. 1 and [0027] selective partial update is sent as single combined requests for selected elements/data and then as in [0065] and [0068]-[0070] a combined sync/update request is generated for the selected “web content elements” as a request message that identifies “at least one web element.” The use of the plural and “at least one” indicates that this also teaches the request including “two or more” identifiers of selected 
sending … the combined data synchronization request… (See Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is sent to the content server for update/sync of the selected elements).
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request. (See Burckart [0030] and [0072]-[0075] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burckart with the teachings of Lopez and Heller. One having ordinary skill in the art would have been motivated to combine Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request with Lopez’s page element processing and selective update of web page elements to be synchronized and Heller’s specific determination of synchronization status for requesting updates in order to minimize data transfer by allowing selection of any granularity of elements to update and generating/sending a single combined request for all selected elements. Sending a single request reduces the number of transfer messages for updating partial content and avoids needing to sync/update all updatable content items with individual requests by allowing selection at any granularity to include as the elements in the update/sync request. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart adds how such selected/granular elements, including two or more elements, are requested and updated in a single combined request. Such allows prompt updating in near real-time with minimal data/message transfer overhead. See Burckart [0020], [0056], and [0059].

Regarding claim 9, Lopez in view of Heller and Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the data parsing format comprises information that describes attributes associated with the data set. (See Lopez [0048] identify objects within webpage and [0050]-[0053] this include parsing and dividing/identifying elements based on attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055] and [0069]-[0072] elements parsed, divided, and identified based on “HTML attributes”).

Regarding claim 10, Lopez in view of Heller and Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein determining whether the data set needs to be synchronized comprises: setting, for the data set, an interface, wherein the interface determines whether a state of the data set is stable, and wherein the data set needs to be synchronized when the state of the data set is determined not stable; (See Lopez [0051]-[0053] and [0054] determining in a web page interface whether each element (i.e. data set) is in a static (i.e. stable) or constantly updated or dynamic (i.e. not stable) state, where dynamic elements are indicated as “updating elements” needing to by synchronized).
invoking, for the data set, the interface to obtain a identifier, wherein the identifier indicates whether the data set needs to be synchronized, and wherein the identifier of the data set in the webpage is monitored based on a trigger signal; and (See Lopez [0054]-[0055] indicating in the interface element is an “updating element” that needs to be synchronized. See also [0061] determine element is updating element and is “outdated” and as in [0068]-[0071] and [0073] specifying the element/data set by identifier as needing the certain dataset for the element. See also Burckart [0069]-
determining whether the data set needs to be synchronized based on the obtained identifier. (See Lopez [0071]-[0073] parameter/identifier indicates what data is desired for synchronizing/updating the elements in the webpage).

Regarding claim 12, Lopez in view of Heller and Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the predetermined condition is at least one of: a duration is reached since a first piece of mark information is obtained, a number of pieces of mark information reaches a number, or a specified sending signal is received. (See Lopez [0054] “on-demand update” is a specified sending signal that conditions synchronization. Also in [0054] element “interval” update timer is a “duration is reached” since first element is obtained in first page requests and as in [0068] wherein “interval” occurs as condition for update/synchronizing element).

Regarding claim 13, Lopez in view of Heller and Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the operations comprise: receiving, at the processing server, the combined data synchronization request; (See Lopez [0054] and [0068] request sent to server for data update/synchronization and then as in [0055]-[0056] and [0069]-[0073] processing server receives the update/synchronization request. See  further Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is received at the content server for update/sync of the selected elements).
parsing the combined data synchronization request to obtain a corresponding parsing parameter, wherein the corresponding parsing parameter comprises the obtained mark information of the data set that is determined to be synchronized; (See Lopez [0069]-[0073] received update requests is parsed for parameter/mark of particular element to be updated as HTML attribute and DOM element. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server parses request and identified elements).
obtaining data to be synchronized based on the corresponding parsing parameter; and  (See Lopez [0055]-[0056] and [0070]-[0071] wherein the updated/synchronized data is obtained for the identified element from the request. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server obtained elements as updated based on parsed request and identified elements).
returning the obtained data to be synchronized to the webpage. (See Lopez [0055]-[0056] synchronization result data is returned to webpage from server for display within the appropriate element and location within the webpage. See further [0070]-[0074] returning from server synced data update for element in web page. See further Burckart [0030] and [0072]-[0080] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).

Regarding claim 14, Lopez in view of Burckart as applied above to claim 8 further teaches:
The non-transitory, computer-readable medium of claim 8, further comprising backfilling each of the data sets that is determined to be synchronized using the received data to be synchronized. (See Lopez [0048], [0056], and [0072] updated/synchronized data element is backfilled/inserted into the webpage using the received updated/synchronized data).


A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: (See Lopez Fig. 13 and [0010], [0088]-[0095] invention embodied as computer system with one or more computers with processors and media memory).
dividing data associated with a webpage into a plurality of data sets based on a division rule, wherein each of the plurality of data sets is associated with a data parsing format; (See Lopez [0040] webpage contains markup text and graphics that as in [0048] are parsed to identify a number of objects/elements (i.e. data sets) within the webpage. Such that as in [0050]-[0053] this include dividing/identifying elements based on format/attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055]).
 determining, for each data set, whether the data set needs to be synchronized … (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized for updates, which is a ‘return result’ as that is a broad limitation without specific details of how it is returned or how the result is determined. See also [0061] determine element/data set is ‘outdated’).
determining that … data sets need to be synchronized; (See Lopez [0054]-[0056] determine that element (i.e. data set) is “updating element” and needs to be synchronized. See also [0061] determine element/data set is ‘outdated’).
obtaining, for each data set that needs to be synchronized, mark information associated with the data set, wherein the mark information is used to represent the data set; (See Lopez [0050]-[0051] 
if a predetermined condition is met, generating a … data synchronization request for the … data sets that need to be synchronized; (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers generation of update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
sending, to a processing server, the … data synchronization request for data sets corresponding to the obtained mark information; and (See Lopez [0054] if condition is met of interval passing or on-demand request, triggers sending update and synchronization of identified updating element. See further [0061], [0068]-[0069] update/synchronization request for data is triggered based on condition of time interval or on manual demand).
receiving, at the webpage and from the processing server, corresponding data to be synchronized based on the … data synchronization request. (See Lopez [0055]-[0056] synchronization result data is received at webpage from server for display within the appropriate element and location within the webpage. See further [0061]-[0062] request to server for sync data and [0070]-[0074] returning from server synced data update for element).
Lopez does not explicitly teach:
[determining, for each data set, whether the data set needs to be synchronized] based on a return result, wherein the determining, for each data set, comprises:
disposing a monitoring method in the webpage;
receiving a trigger signal triggered by an action in the webpage;
in response to receiving the trigger signal, invoking an interface corresponding to a particular data set;
in response to invoking the interface, receiving a corresponding identifier that indicates a status of the particular data set; and
obtaining a corresponding return result based on the corresponding identifier;
 [determining that] two or more [data sets need to be synchronized;] (But note Lopez generally as in Fig. 4 and [0054]-[0055] there are multiple (two or more) elements that art “updating elements” and the requests are for “a particular element” needing update or “all updatable elements”, but not explicitly combined in one request for only a selection/two of the updatable elements).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized;
sending … the combined data synchronization request…
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request.
However, Heller in the analogous art of monitoring web page elements for updates teaches:
[determining, for each data set, whether the data set needs to be synchronized] based on a return result, wherein the determining, for each data set, comprises: (See Heller Abstract and [0009]-[0010] wherein based on how up-to-date a data set element on a webpage is a determination (i.e. return result) is made of a need for synchronization/update for that specific data element/item).
disposing a monitoring method in the webpage; (See Heller Abstract, [0008]-[0010], and [0022]-[0024] wherein a monitoring method is implemented in the webpage to monitor item identifiers individually).
receiving a trigger signal triggered by an action in the webpage; (See Heller [0013] and [0023]-[0024] wherein user interaction with webpage to “inquire selectively” about a particular item/element is 
in response to receiving the trigger signal, invoking an interface corresponding to a particular data set; (See Heller [0008]-[0010] and [0022]-[0024] wherein in response to the action/selection to “inquire selectively” for a specific data set, an interface is invoked for that data set/item to determine if it is “current or node” based on comparison and logic operations of timestamps on the data set/item. Note as in applicant’s specification at [0026] an “interface” is described as simply “logic used to determine a state of a corresponding data set.” Thus, the operations invoked to determine if data is current or not or out-of-date is an ‘interface’ under the broadest reasonable interpretation of the claim).
in response to invoking the interface, receiving a corresponding identifier that indicates a status of the particular data set; and (See Heller [0023] wherein in response to the interface logic that selectively inquires about the state of the data set/item, an identifier is returned as an update timestamp and/or simply an identifier as “data out-of-date yes/no” such that the identifier is either “yes” or “no”. Note this corresponds with how an “identifier” is described in applicant’s specification at [0025] as simply indicating whether synchronization is needed by true/false, 1/0, etc. which encompasses such yes/no).
obtaining a corresponding return result based on the corresponding identifier; (See Heller [0022]-[0024] wherein a return result of synchronization being needed (i.e. data set/item is not “current” and/or “out-of-date” is obtained based on the identifier and comparison of the current time stamp to the update time stamp and supplies out-of-date (i.e. needs synchronized) information based on the corresponding identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heller with the teachings of Lopez. One having ordinary skill in the art would have been motivated to combine Heller’s determination of whether 
Then Lopez in view of Heller does not explicitly teach:
[determining that] two or more [data sets need to be synchronized;] (But note Heller generally as in [0010] and [0022]-[0023] where there are “several information sections” for which the monitoring method is implemented, but not explicitly determining that two or more of such need to be synchronized).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized;
sending … the combined data synchronization request…
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request.
However, Burckart in the analogous art of selective partial updates of web content teaches:
[determining that] two or more [data sets need to be synchronized;] (See Burckart [0005] and [0020] “select individual content elements associated with web content for updating” is determining that those selected elements “need to by synchronized.” See further [0055] selecting elements and [0060] selecting multiple elements as entire section of DOM tree. See also claims 1 and 2).
[if a predetermined condition is met,] generating a combined data synchronization request for the two or more data sets that need to be synchronized; (See Burckart first as in Fig. 1 and [0027] selective partial update is sent as single combined requests for selected elements/data and then as in [0065] and [0068]-[0070] a combined sync/update request is generated for the selected “web content 
sending … the combined data synchronization request… (See Burckart Fig. 1, [0027], [0035], [0068]-[0071] wherein the generated request that combines all the selected elements in a combined request is sent to the content server for update/sync of the selected elements).
[receiving, at the webpage and from the processing server, corresponding data to be synchronized] based on the combined data synchronization request. (See Burckart [0030] and [0072]-[0075] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burckart with the teachings of Lopez and Heller. One having ordinary skill in the art would have been motivated to combine Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request with Lopez’s page element processing and selective update of web page elements to be synchronized and Heller’s specific determination of synchronization status for requesting updates in order to minimize data transfer by allowing selection of any granularity of elements to update and generating/sending a single combined request for all selected elements. Sending a single request reduces the number of transfer messages for updating partial content and avoids needing to sync/update all updatable content items with individual requests by allowing selection at any granularity to include as the elements in the update/sync request. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart adds how such selected/granular elements, including two or more elements, 

Regarding claim 16, Lopez in view of Heller and  Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, wherein the data parsing format comprises information that describes attributes associated with the data set. (See Lopez [0048] identify objects within webpage and [0050]-[0053] this include parsing and dividing/identifying elements based on attributes as constantly updated, moderately dynamic, or completely static elements. See also [0054]-[0055] and [0069]-[0072] elements parsed, divided, and identified based on “HTML attributes”).

Regarding claim 17, Lopez in view of Heller and Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, wherein determining whether the data set needs to be synchronized comprises: setting, for the data set, an interface, wherein the interface determines whether a state of the data set is stable, and wherein the data set needs to be synchronized when the state of the data set is determined not stable; (See Lopez [0051]-[0053] and [0054] determining in a web page interface whether each element (i.e. data set) is in a static (i.e. stable) or constantly updated or dynamic (i.e. not stable) state, where dynamic elements are indicated as “updating elements” needing to by synchronized).
 invoking, for the data set, the interface to obtain a identifier, wherein the identifier indicates whether the data set needs to be synchronized, and wherein the identifier of the data set in the webpage is monitored based on a trigger signal; and (See Lopez [0054]-[0055] indicating in the interface element is an “updating element” that needs to be synchronized. See also [0061] determine 
determining whether the data set needs to be synchronized based on the obtained identifier. (See Lopez [0071]-[0073] parameter/identifier indicates what data is desired for synchronizing/updating the elements in the webpage).

Regarding claim 19, Lopez in view of Heller and Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, wherein the predetermined condition is at least one of: a duration is reached since a first piece of mark information is obtained, a number of pieces of mark information reaches a number, or a specified sending signal is received. (See Lopez [0054] “on-demand update” is a specified sending signal that conditions synchronization. Also in [0054] element “interval” update timer is a “duration is reached” since first element is obtained in first page requests and as in [0068] wherein “interval” occurs as condition for update/synchronizing element).

Regarding claim 20, Lopez in view of Heller and Burckart as applied above to claim 15 further teaches:
The computer-implemented system of claim 15, comprising: receiving, at the processing server, the combined data synchronization request; (See Lopez [0054] and [0068] request sent to server for data update/synchronization and then as in [0055]-[0056] and [0069]-[0073] processing server receives the update/synchronization request. See  further Burckart Fig. 1, [0027], [0035], [0068]-
parsing the combined data synchronization request to obtain a corresponding parsing parameter, wherein the corresponding parsing parameter comprises the obtained mark information of each data set that is determined to be synchronized;  (See Lopez [0069]-[0073] received update requests is parsed for parameter/mark of particular element to be updated as HTML attribute and DOM element. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server parses request and identified elements).
obtaining data to be synchronized based on the corresponding parsing parameter; and (See Lopez [0055]-[0056] and [0070]-[0071] wherein the updated/synchronized data is obtained for the identified element from the request. See further Burckart [0008], [0050], [0056], [0058], and [0078]-[0079] wherein server obtained elements as updated based on parsed request and identified elements).
returning the obtained data to be synchronized to the webpage. (See Lopez [0055]-[0056] synchronization result data is returned to webpage from server for display within the appropriate element and location within the webpage. See further [0070]-[0074] returning from server synced data update for element in web page. See further Burckart [0030] and [0072]-[0080] wherein updated/synced data for the selected data elements (two or more) are returned from the content server to integrate and update the elements of the webpage).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Heller and Burckart and further in view of Zhu et al., U.S. Patent Pub. No. 2012/0260157 (hereinafter Zhu).


The computer-implemented method of claim 3, 
Lopez in view of Heller and Burckart does not explicitly teach:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (Note Lopez [0061] wherein it is clear that only certain elements of the page are “outdated” which implies an identification of some data as stable and some as ‘outdated’ and only requesting updates of such ‘outdated data’, but is not explicit to first and second identifiers as such; Note also Heller [0023] wherein identifier can be “yes/no” for being “out-of-date” but not explicitly ‘stable’ and Burckart as in [0055], [0057], [0060]-[0061] selected elements for updates based on identifiers, but only indicating selection for sync).
However, Zhu in the analogous art of updating/synchronizing cached data elements for webpage to new/changed data teaches:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (See Zhu [0027] status element identifier for each element includes identifier based on bit as “volatile” and to be synchronized or “stable”. See further as in [0025] comparing stored/current hash/version with server-side hash/version to determine which elements are “modified or new” elements and which are stable elements and [0029] identifier indicating “modified” elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Lopez and Heller and Burckart. One having ordinary skill in the art would have been motivated to combine Zhu’s marking with 

Regarding claim 11, Lopez in view of Heller and Burckart as applied above to claim 10 further teaches:
The non-transitory, computer-readable medium of claim 10 
Lopez in view of Heller and Burckart does not explicitly teach:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (Note Lopez [0061] wherein it is clear that only certain elements of the page are “outdated” which implies an identification of some data as stable and some as ‘outdated’ and only requesting updates of such ‘outdated data’, but is not explicit to first and second identifiers as such; Note also Heller [0023] wherein identifier can be “yes/no” for being “out-of-date” and Burckart as in [0055], [0057], [0060]-[0061] selected elements for updates based on identifiers, but only indicating selection for sync).


wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (See Zhu [0027] status element identifier for each element includes identifier based on bit as “volatile” and to be synchronized or “stable”. See further as in [0025] comparing stored/current hash/version with server-side hash/version to determine which elements are “modified or new” elements and which are stable elements and [0029] identifier indicating “modified” elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Lopez and Heller and Burckart. One having ordinary skill in the art would have been motivated to combine Zhu’s marking with identifiers of stable and volatile/outdated elements of a web page for synchronization with Lopez’s selective update of web page elements to be synchronized, Heller’s individual monitoring and determination of selectively inquired update/synchronization status, and Burckart’s granular selection of multiple web page elements to update/synchronized combined in a single sync request in order to avoid downloading excessive amounts of web content and improve web browsing, particularly on mobile devices, by avoiding rendering/transmitting stable content marked by such with an identifier. See Zhu [0002], [0014]-[0015]. Lopez already acknowledges generally only updating/synchronizing ‘outdated’ element data and Burckart teaches selecting/identifying elements for synchronization, and then Zhu provides a stable/volatile identifier that allows quick identification of whether such element should be included in any synchronization processing or selection.


The computer-implemented system of claim 17, 
Lopez in view of Heller and Burckart does not explicitly teach:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (Note Lopez [0061] wherein it is clear that only certain elements of the page are “outdated” which implies an identification of some data as stable and some as ‘outdated’ and only requesting updates of such ‘outdated data’, but is not explicit to first and second identifiers as such; Note also Heller [0023] wherein identifier can be “yes/no” for being “out-of-date” and Burckart as in [0055], [0057], [0060]-[0061] selected elements for updates based on identifiers, but only indicating selection for sync).
However, Zhu in the analogous art of updating/synchronizing cached data elements for webpage to new/changed data teaches:
wherein the identifier comprises a first identifier indicating that a state of a corresponding data set is in a to-be-synchronized state, and a second identifier indicating that a corresponding data set is in a stable state and does not need to be synchronized. (See Zhu [0027] status element identifier for each element includes identifier based on bit as “volatile” and to be synchronized or “stable”. See further as in [0025] comparing stored/current hash/version with server-side hash/version to determine which elements are “modified or new” elements and which are stable elements and [0029] identifier indicating “modified” elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Lopez and Heller and Burckart. One having ordinary skill in the art would have been motivated to combine Zhu’s marking with 

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2006/0112380

The prior art made of record but not relied upon for the rejections:
US 2011/0289392 (See Abstract, [0009], and [0068]-[0074] user interaction invoke selection of items and monitoring method of items on webpage based on specified conditions for updates/changed data to notify of changes).
US2005/0204047 (See Abstract and [0040] as well as [0061]-[0063] and [0082]-[0084] state change management of elements on webpage including sub elements based on tag).
US2014/0006932 (See Abstract and [0043]-[0055] waiting for user input interaction to execute detecting updates to web page including monitoring each display element and updating without reloading entire page).
US 8,943,197 (See Abstract detecting meaningful updates to web page including based on analysis of triggering user interaction and extent of content changes. Including using hash as in col. 10 for identifier changes and notification of content changes).
US2007/0214239 (See Abstract dynamically updating webpage including [0026] after user interaction gathering values for updating, but not explicitly status or state of needing synchronization/updates).
US2007/0078810 (See Abstract and [0033] monitors dynamic elements to determine if such are current but for entire page, not individual elements).
US 10,417,306 (See Abstract and col. 3 listener script to monitor DOM elements and DOM-related events for dynamic updates including based on time stamp identifiers of last update and determine whether update is needed).
US2008/0104025 (See Abstract and [0070]-[0078] relating to marking elements for determined update based on event detection and need to update specific elements/data sets).
US2009/0259934 (See Abstract and [0088]-[0098] event trigger and gather server state for page elements to be updated).
US2014/0101235 (See Abstract multiplexing together multiple AJAX asynchronous update/synchronization requests into single message).
US2016/0344832 (See Abstract bundling multiple components for asynchronous delivery).
US2011/0066676 (See Abstract and [0063]-[0064] generate list of marked elements for bundled download to reduce web page download time).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        6/2/2021